Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/21, 5/2/21, 4/12/2021 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of patent 9,325,793, claims 1-20 of patent 10,728,337 and claims 1-20 of patent 11,005,939.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above mentioned patent anticipate the claims limitations of the instant application (see Independent Claims Comparison Table below).

Instant Application 17/227,854
Patent 9,325,793

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes current position information of the in-flight aircraft based on the dynamic aircraft information, and includes a portion including content or data associated with a function of the aviation cookie.

Claim 1:

An information manager comprising processing circuitry configured to: receive dynamic aircraft information associated with operation of an in-flight aircraft, the dynamic aircraft information comprising current position information of the in-flight aircraft; receive a message from a communication device on the in-flight aircraft for transmission to a ground based content server via a wireless communication network capable of communicating with in-flight assets; intercept an HTTP or web cookie associated with the message; and modify the HTTP or web cookie to generate an aviation cookie for communication to the content server along with the message, the aviation cookie being generated by modification of the HTTP or web cookie to include information indicative of the current position information of the in-flight aircraft such that the aviation cookie 



Instant Application 17/227,854
Patent 10,728,337

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes current position information of the in-flight 

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft being transmitted for processing at a ground based content server via a wireless communication network capable of communicating with in-flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, the aviation cooking being employed to generate a 


Instant Application 17/227,854
Patent 11,005,939

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the 

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft being transmitted for processing at a ground based content server via a wireless communication network capable of communicating with in-flight assets; and modify, based on dynamic aircraft information received in association with 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 17,20.
	For example it failed to teach intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes current position information of the in-flight aircraft based on the dynamic aircraft information, and includes a portion including content or data associated with a function of the aviation 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lauer et al (2015/0351066) discloses a data center can examine registration data to identify a set of electronic devices that are traveling on a particular flight, and can retrieve relevant travel information associated with the set of electronic devices. In particular, the travel information may be general to the flight or may be related to a specific itinerary for one of the passengers. The data center may generate one or more text messages that are intended for one of more of the set of electronic devices. The data center may also transmit the text message(s) to an on-board network for delivery to the electronic device(s).
Bastian et al (6,757,712) discloses a system for permitting passengers on board an aircraft to send and receive electronic data is described. The components of the 
Natwick et al (9,318,024) discloses methods and systems for an automated real time cabin status and position reporting system with an application on a user mobile device for initiating a request for cabin status and position, an aircraft internet connection aboard the aircraft for receiving and transmitting the request with aircraft identification, and a ground network to receive the request and aircraft identification and return real time cabin status and position reports corresponding to aircraft identification. The ground network can use transceiver receiving real time aircraft flight information from third parties, a lookup table for matching received aircraft identification with subscribing aircraft configuration data, and a processing device for executing a set of instructions for matching received aircraft identification with subscribing aircraft configuration data, processing real-time flight information corresponding to aircraft identification and compiling cabin status and position reports from corresponding aircraft configuration data and incoming real time flight information.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452